Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 11, 2018

The Court of Appeals hereby passes the following order:

A18A1229. HAGGARD v. INGRAM et al.

      In a final order entered November 27, 2017, the Superior Court of Madison
County granted custody of a minor child, K. H., to his paternal aunt and uncle,
Grayson Ingram and Mary Elizabeth Ingram. K. H.’s paternal grandmother, Wanda
Haggard, appealed. On May 18, 2018, however, the Ingrams moved to dismiss the
appeal, contending that because they had subsequently adopted K. H., the appeal was
moot. Haggard responded, arguing that because the adoption occurred after the filing
of the notice of appeal, the trial court lacked jurisdiction to grant the adoption The
adoption record is not before this Court, but both parties acknowledge in their filings
that the adoption occurred. See Froelich v. State, 210 Ga. App. 647, 648, n. 1 (437
SE2d 358) (1995) (outlining scope of admissions in judicio). We have no indication
that the adoption has been appealed.«»
      It appears that the adoption is a separate case from that of the custody action.
“The general rule on supersedeas in civil cases in that a properly filed notice of
appeal serves as a supersedeas, upon payment of all costs in the trial court by the
appellant. This automatic supersedeas deprives the trial court of jurisdiction to modify
or alter the judgment in the case pending the appeal.” (Citations, punctuation, and
footnote omitted; emphasis supplied.) Turner v. Harper, 233 Ga. 483, 483 (211 SE2d
742) (1975), superseded by statute on other grounds, as recognized by Lawrence v.
Whittle, 146 Ga. App. 686, 686 (1) (247 SE2d 212) (1978). Accord Avren v. Garten,
289 Ga. 186, 190 (6) (710 SE2d 130) (2011) (the supersedeas that stems from the
filing of the notice of appeal supersedes only the judgment appealed and “deprives
the trial court of jurisdiction to take action in the case that would affect the judgment
on appeal”) (citation omitted; emphasis supplied).
      The adoption and the custody modification are separate judgments entered in
separate cases, and the trial court thus did not lack jurisdiction to enter an order on
the adoption. The adoption of the child at issue moots the questions presented in the
appeal of the custody action. OCGA § 5-6-48 (b) (3). See Baca v. Baca, 256 Ga. App.
514, 515 (1) (568 SE2d 746) (2002) (mootness is a mandatory ground for dismissal).
The Ingrams’ motion to dismiss is therefore GRANTED. This appeal is DISMISSED.




                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/11/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.